EXHIBIT 10.4

 



AGREEMENT

 

 

THIS AGREEMENT, made and entered into this this 12th day of December 2013, and
between MCDAY OIL AND GAS, INC. AND MCDAY ENERGY CORPORATION, hereinafter
referred to as FARMOR, and REGENT NATURAL RESOURCES CO. or an assignee
affiliate, hereinafter referred to as FARMEE,

 

 

WITNESSETH:

 

WHEREAS, FARMOR controls 2,400 gross acres, more or less, located in Zavala
County, Texas, as generally described on Exhibit A (the Acreage), which is
attached hereto and specifically made a part hereof; and

 

WHEREAS, it is the mutual desire of the parties hereto that FARMOR and FARMEE
may commence a re-completion, including clean-out, and drilling program for oil
and natural gas purposes on said Acreage under the terms, conditions,
reservations and stipulations as set out herein and under the terms and
conditions of the Joint Operating Agreement, sometimes referred to herein as the
JOA, dated December 28, 1989, as reflected on Exhibit B and made a part hereof
for all purposes.

 

NOW, THEREFORE, in consideration of the sum of TEN DOLLARS and other valuable
consideration paid by FARMEE to FARMOR, the receipt of which is hereby
acknowledged as well as the benefits accruing or expected to accrue from the
covenants herein contained, the parties hereto for themselves, their heirs,
administrators, successors and assigns, do mutually covenant and agree as
follows:

 

(1).    Terms and Conditions:

 

FARMEE, under the exclusive right hereunder, hereby agrees and commits to the
following:

 

·Clean-out the Johnson No. 2 unit in the Austin Chalk formation. FARMEE will
fund 100% of the FARMOR clean-out costs and earn 50% of the FARMOR assigned
Working Interest (“WI”)and Net Revenue Interest (“NRI”) in the Johnson No. 2
unit. In addition, FARMEE will fund the cost attributable to nonconsenting
parties under the JOA and grant FARMOR an equitable interest in 50% of the WI
and NRI attributable to any nonconsenting parties

 

AND

 

·OPTION 1:    FARMEE will have the option to deepen the Johnson No. 1 unit (new
wellbore) or the Johnson No. 2 unit (existing wellbore) in a new Austin Chalk
formation of the assigned units. FARMEE will fund the FARMOR cost to re-drill
the new horizon and grant FARMOR 15% of the WI and NRI attributable to the
FARMOR interest. In addition, FARMEE will fund the cost attributable to any
nonconsenting parties under the JOA and grant FARMOR an equitable interest in
15% of the WI and NRI attributable any nonconsenting parties .

 

OR



1

 

 

·OPTION 2:    FARMEE will have the option to drill new wells offsetting the
Johnson No. 1, No. 2 or No. 3 in the Austin Chalk, Eagle Ford or Buda formations
(outside of the assigned units). The location and formation shall be as
preferred by FARMEE. FARMEE will fund 100% of the cost to re-drill and carry
FARMOR for 15% of the WI and NRI available to FARMEE from any nonconsenting
parties under the JOA. FARMEE has the right but not the obligation to utilize
the existing No. 3 wellbore.

 

(2).    Term

 

100% of the clean-out expense of the Johnson No. 2 attributable to the FARMEE
shall be funded on or before 14 days following the required response date of the
proposed AFE by the FARMOR to the WI owners.

 

On or before January 15, 2014, FARMEE will announce an election between OPTION 1
and OPTION 2 and the corresponding AFE shall be prepared by FARMOR for all WI
owners. The AFE expenses attributable to the FARMEE shall be funded 50% by the
FARMEE within 14 days of the mailing date of an AFE by the FARMOR to the WI
owners. The balance of the AFE expenses attributable to the FARMEE shall be
funded upon completion of the well.

 

Upon the satisfaction of the initial clean-out and the satisfaction of either
OPTION 1 or OPTION 2 on or before April 1, 2014, FARMEE will have the exclusive
right to continue deepening or drilling under the terms and conditions set forth
in paragraph 1 for OPTION 1 and OPTION 2 SO LONG AS FARMEE maintains continuous
activity by deepening or spudding a well at least two times in a 12 month period
following the initial clean-out of the Johnson No. 2. FARMEE agrees to utilize
its best efforts to complete and place on production any Well drilled by FARMEE
hereunder within three (3) months if, in the sole and exclusive opinion of
FARMEE, oil and/or gas can be produced from such Well in paying quantities. It
is further understood that any oil and gas interests in the Acreage described in
Exhibit A, that are acquired by FARMEE during the term of the Agreement, shall
be subject to this Agreement as if such leased oil and gas interests were
acquired by FARMOR.

 

(3).    Title to Acreage

 

FARMOR makes no warranty as to the presence of gas and/or oil in this Acreage,
nor to the ownership of control thereof, and FARMEE shall assume the risk of
proving title. FARMOR shall diligently defend against any and all challenges to
any and all leases and/or rights subject to this Agreement by, through or under
FARMOR.

 

(4).    Performance of Lease Terms

 

FARMEE agrees to perform and faithfully carry out all the terms, provisions, and
obligations contained in the subject lease(s), including all express or implied
covenants pertaining thereto, insofar as the same are applicable to the Acreage
dedicated to this Agreement with the exception of delay rental and/or shut-in
payments in accordance with the JOA shall remain the duty and obligation of
FARMOR.

 

FARMEE agrees to indemnify and hold FARMOR harmless from any and all matters
arising out of FARMEE's operations on the Acreage and to protect and preserve
said Acreage from any and all liens, claims, judgments and demands whatsoever.

 

2

 

 

(5).    Notices and Well Information

 

A)  Well Information—All Well data, information, drilling and Well notices,
electric logs, mud logs and so forth relating to each Well drilled hereunder
shall be mutually shared by the FARMOR and FARMEE and forwarded to the addresses
indicated below. The respective Well data and Well information shall be held
confidential by FARMEE and FARMOR for a period of one year after each Well is
completed, except as required by applicable laws and regulations, unless written
consent is obtained by the party desiring to disclose such Well data and Well
information to a third party. However, either party may show the Well data and
Well information to its consultants for analysis and interpretation or to
reputable financial institutions.

 

B)  In General—All notices, payments or other correspondence provided for in
this Agreement shall be as follows:

 

FARMOR

 

Richard McPherson

McDay Oil and Gas, Inc.

5646 Milton, Suite 716

Dallas, Texas 75206

 

FARMEE

 

David Nelson

Regent Natural Resources Co.

5646 Milton, Suite 722

Dallas, Texas 75206

 

Either party may change the address to which notices are to be sent by giving
written notice with pertinent details to the other party pursuant to this
Paragraph (5).

 

(6).    Taxes

 

Each party hereto shall be responsible and liable for its taxes relating to the
improvements on the property and the production associated therewith.

 

(7).    Reservations

 

A)    Access—FARMOR reserves the right of ingress, egress and regress over said
Acreage in addition to reserving the right to use any roadways or rights-of-way
located now or in the future on the Acreage. The cost sharing of the road
maintenance and up keep shall be mutually agreed upon by the parties hereto on a
case by case basis.

 

B)    Operations—FARMEE reserves the right to name the operator for any new
horizontal well. FARMOR and FARMEE reserve the right at all times for itself,
its agents and representatives, to inspect the operations on the Acreage. The
operations of the Acreage shall be governed by the JOA which terms are
incorporated herein by reference.

 

3

 

 

C)    The parties hereto acknowledge and agree that Acreage dedicated to this
Agreement is limited to only those certain geologic formations lying from the
surface to 7,010 feet, but in no event below the base of the Edwards formation.

 

(8).    Seismic Data and Information

 

FARMEE may, at its sole and exclusive election, acquire seismic information
pertaining to the Acreage. The costs and expenses relating to such seismic
acquisition shall be borne solely by FARMEE and FARMEE shall provide a copy of
such seismic to FARMOR without charge.

 

(9).    Leasehold Assignment

 

FARMOR shall, upon completion of each Well re-completed, including clean-out, or
drilled hereunder and upon receipt of all the necessary information pertaining
to said Well, as discussed in Paragraph (5). A) hereinabove, assign to FARMEE
the WI and NRI earned pursuant to the terms hereunder for the maximum vertical
or horizontal unit allowable by the Railroad Commission of Texas..

 

Said Assignment shall be made without representation or warranty of title,
either expressed or implied, and shall be effective as to only the producing
formation or formations and shall be made pursuant to the terms, conditions,
stipulations and restrictions contained herein.

 

Such assigned Acreage shall be free and clear of all liens and encumbrances
created by or through FARMOR. The Acreage attributable to nonconsenting parties
shall not be assigned hereunder.

 

(10).    Default

 

In the event FARMOR considers FARMEE has not complied with any of its
obligations hereunder, either expressed or implied, FARMOR shall notify FARMEE
in writing setting out specifically in what respects FARMEE has breached this
Agreement. FARMEE shall have 30 days after receipt of such notice in which to
meet or commence to meet all or any part of its breaches alleged by FARMOR. The
service of said notice shall be precedent to the bringing of any action by
FARMOR for any cause and no such action shall be brought until the lapse of 30
days after notice of service on FARMEE. Neither the service of said notice nor
the doing of any acts by FARMEE aimed to meet all or any part of the alleged
breaches shall be deemed an admission or presumption that FARMEE has failed to
perform all of its obligations hereunder.

 

If FARMEE fails to comply with any of the provisions of this Agreement, FARMOR
may, at its option, in addition to any other remedy available at law or equity,
terminate this Agreement.

 

In the event FARMOR terminates this Agreement, FARMEE shall retain only the
Acreage or portions thereof on which is situate a producing oil and/or gas Well
and the Acreage or portions thereof upon which FARMEE is then currently drilling
or completing a Well or Wells.

 

4

 

 

(11).    Abandonment

 

FARMEE shall not at any time plug and abandon any Well without first giving
FARMOR thirty (30) days written notice at the address set forth in Paragraph
(5). of such desire and intention. FARMOR shall have thirty (30) days after
receipt of such notice within which to notify FARMEE, at its address
hereinbefore given, whether or not FARMOR elects to take over such Well. FARMOR
shall have the right to take over any such Well by paying FARMEE the net salvage
value of all materials in or associated with such Well, less the calculated
estimated costs and expenses of plugging back such Well to a shallower geologic
zone of interest to FARMOR, provided, however, FARMOR shall not be required to
make payment therefore or be permitted to take over such Well until FARMOR shall
have approved or accepted title to the Well. If FARMOR fails or neglects to so
notify FARMEE at its address hereinabove given of such election within said
thirty (30) day period it shall be deemed that FARMOR does not elect to take
over the Well. If FARMOR elects not to take over such Well, FARMEE shall plug
and abandon said Well and shall, within a reasonable time thereafter, remove all
material and debris placed on the Acreage by FARMEE and restore the associated
Well Acreage by filling and leveling the slush pits, plugging the Wells
according to the rules and regulations of the Texas Railroad Commission, all at
the risk, cost and expense of FARMEE or convey such Wells to a third party which
conveyance shall be approved in writing by FARMOR prior to the delivery thereof.
Upon the election of FARMOR to take over any Well and the delivery of the
requisite payment, if any, FARMEE shall deliver unto FARMOR a proper assignment
of the Well and its associated Earned Acreage, warranting the same to be free
and clear of all liens, claims, clouds and encumbrances caused, suffered or
created by, through or under FARMEE. Further, FARMEE shall not surrender any
Earned Acreage without first offering to reassign such Acreage to FARMOR.

 

Nothing herein contained, expressed or implied, shall ever be construed as
relieving FARMEE from any of its obligations hereunder.

 

(12).    Rules and Regulations

 

The FARMOR and FARMEE, and their respective assigns or designees, agree to
conform to the laws of the State of Texas and to the rules and regulations of
all governmental agencies having jurisdiction, over the location, spacing,
drilling, operation, abandoning and plugging of Wells, the control of water, gas
or oil therein, and to the production of oil and gas.

 

(13).    Insurance

 

The FARMOR and FARMEE, and their respective assigns or designess, agree that the
Operator, at all times during the life of this Agreement, shall comply with all
applicable Federal and State Workman's Compensation Act or Acts and shall carry
and maintain the types and amounts of insurance usual and customary in the
industry.

 

No recitation of any amount or amounts herein shall be construed, in any manner,
to limit Operator's liability under this Agreement.

 

(14).    Arbitration

 

Any dispute or controversy arising out of or relating to this Agreement shall be
determined and settled by arbitration in the City of Dallas, State of Texas, in
accordance with the then prevailing Commercial Arbitration Rules of the American
Arbitration Association. The award rendered by the arbitrator shall be final and
conclusive. The expense of arbitration shall be borne by the parties equally.

 

5

 

 

(15).    Waivers

 

The failure of FARMOR to seek redress for violations of or to insist upon the
strict performance of any covenant or condition of the Agreement shall not
prevent a subsequent act, which would have originally constituted a violation,
from having the effect of any original violation.

 

(16).    Agreement Assignability

 

It is understood that this Agreement shall be binding upon the parties hereto,
their successors and assigns; provided, however, that this contract, the
Acreage, nor FARMEE's interest in any Well drilled pursuant to this Agreement
may not be assigned in whole or in part by FARMEE without FARMOR's written
consent thereto, and further provided that any assignment hereafter executed
shall specifically refer to and be made subject to the terms and conditions
hereof. FARMOR agrees not to unreasonably withhold its consent. Notwithstanding
anything herein to the contrary, it is understood that FARMOR's consent is not
required should FARMEE assign its interest in this Agreement, the Acreage or the
Well or the Wells to an affiliate of FARMEE. However, such assignment shall be
made subject to this Agreement.

 

(17).    Entire Agreement

 

The terms of this Agreement constitute the entire contract of the parties and
there are no agreements, undertakings, obligations, promises, assurances or
conditions, whether precedent or otherwise except those specifically set forth
in this Agreement.

 

(18).    Headings for Convenience

 

The paragraph headings used in this Agreement are inserted for convenience only
and shall be disregarded in construing this Agreement.

 

(19).    Counterparts

 

This Agreement may be executed in any number of counterparts, each of which
shall be considered an original for all purposes.

 

(20).    Applicable Law

 

Notwithstanding the place where this Agreement may be executed by any of the
parties hereto, it is expressly agreed that all terms and provisions hereof
shall be construed under the laws of Texas.

 

  FARMOR:       MCDAY OIL AND GAS, INC.   MCDAY ENERGY CORPORATION        By:
/s/ Richard McPherson     Richard McPherson, Vice President

 

  FARMEE:       REGENT NATURAL RESOURCES CO.        By: /s/ David Nelson    
David Nelson, President

 

6

 

